Title: From James Innes, enclosing a Letter from William Davenport to Innes, 20 April 1781
From: Innes, James,Davenport, William
To: Jefferson, Thomas,Innes, James




Sir
Williamsburg. April 20th. 1781. 7 o’Clocke

Fourteen flatt bottomed Boats a ship two brigs two sloop’s and  one schooner heavily manned, have just arrived at Burwells Ferry. From every appearance I think they mean to land, as they have halted with a favorable Tide. I believe they wait for nothing but the arrival of two schooners which have their Cavalry on board. These vessells I am this moment informed have just turned Mullberry Island point. I moved out all the stores at this post last Evening.
I have the honor to be respectfully Yr Excellency’s most obt Sevt,

Jas Innes Colo Com



Enclosure
Five Ships Five briggs three Sloops, four Scouners, are now in my Sight. Six and Twenty flat Bottom Botes. The Botes one Brigg one Sconer are Standing up the River some of them as high as the point of Hog island. I am Convinced they intend up the River.

I am Yr mo Ob H.
Wm Davenport
Colo James Innis


